Memorandum:
Defendant appeals from a judgment convicting him, upon a jury verdict, of burglary in the second degree (Penal Law § 140.25 [2]) and criminal mischief in the fourth degree (§ 145.00 [1]). Contrary to defendant’s contention, the evidence is legally sufficient to support the conviction (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The testimony of his accomplices was sufficiently corroborated by, inter alia, defendant’s admissions to another individual who was not involved in the crimes (see People v Cole, 68 AD3d 1763 [2009], lv denied 14 NY3d 839 [2010]; see generally CPL 60.22 [1]; People v Reome, 15 NY3d 188, 191-192 [2010]). Viewing the evidence in light of the elements of the crimes as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), and giving the appropriate deference to the jury’s credibility determinations (see People v Hill, 74 AD3d 1782 [2010], lv denied 15 NY3d 805 [2010]), we reject defendant’s further contention that the verdict is against the weight of the evidence (see generally Bleakley, 69 NY2d at 495). Finally, the sentence is not unduly harsh or severe. Present — Scudder, EJ., Peradotto, Garni, Gorski and Martoche, JJ.